PER CURIAM.
*159Roland Hill, Jr., and Chontay Hill appeal the trial court's summary judgment in favor of Respondent Federal National Mortgage Association (Fannie Mae) on Fannie Mae's petition for unlawful detainer. We have reviewed the briefs of the parties and the record on appeal, and no error of law appears. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2018).